Fourth Court of Appeals
                                           San Antonio, Texas
                                                  November 25, 2015

                                              No. 04-15-00515-CR



                                            Rodolfo Nino ALEMAN,
                                                   Appellant

                                                        v.
                                           The State of TexasAppellee
                                             The STATE of Texas,
                                                    Appellee

                        From the County Court at Law No. 5, Bexar County, Texas
                                        Trial Court No. 465736
                             Honorable George H. Godwin, Judge Presiding

                                                      ORDER
             The Appellant’s Motion for Extension of Time to File the Brief has been GRANTED.
      Time is extended to December 9, 2015.

                                                               PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Nicolas A. LaHood                                Edward F. Shaughnessy, III
                District Attorney, Bexar County                  Attorney At Law
                101 W. Nueva, Suite 370                          206 E. Locust Street
                San Antonio, TX 78205                            San Antonio, TX 78212